Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the limitations of the independent claims. 
The available prior art fails to teach the limitations of independent claim 1, including a method of making a two-wheeler frame where the frame comprises two tubes on opposing sides of the two-wheeler frame, the inside of the two-wheeler frame is displaced from the first end of the frame, through the first tube and the second tube of the closed injection molding tool before being forced out of the second end of the frame, and where parts of the two-wheeler frame are placed in as finished parts to be bonded to the thermoplastic melt of the two-wheeler frame during the injection molding process. The phrase “at least briefly” is interpreted as any period of maintaining and not as a relative term.
The available prior art fails to teach the limitations of independent claim 15, including a method of making a two-wheeler frame where the frame comprises two tubes on opposing sides of the two-wheeler frame, the inside of the two-wheeler frame is displaced from the first end of the frame, through the first tube and the second tube of the closed injection molding tool before being forced out of the second end of the frame, and where the fluid is introduced into a hose surrounded by the thermoplastic plastic melt such that a direct contact between the fluid and the thermoplastic plastic melt is prevented. The phrase “at least briefly” is interpreted as any period of maintaining and not as a relative term.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742